Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Applicants' arguments, amendments and a Terminal-Disclaimer filed on 06/10/2021 are acknowledged. Thus, claims 133-152 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 06/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patent US 10,138,504 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Claims 133-145 and 147-152, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 146, directed to a method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 06/02/2020, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/02/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn-Double Patenting
Previous rejection of claims 133-145 and 147-152 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 and 20-30 of US Patent 10,138,504 B2, is being withdrawn due to submission of a Terminal Disclaimer.
Information disclosure statement
The information disclosure statements (IDS) submitted on 06/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gurunathan Laxmikanthan on 06/14/2021.
The application has been amended as follows:
In the Claims
Claim 146: insert a period “.” at the end of the claim.

Allowable Subject Matter
Claims 133-152 are allowed.
133-152.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652